Citation Nr: 0808736	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970, including one year in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  

The Board notes that in January 2004, the Board denied 
service connection for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2004, the Court vacated the Board's January 2004 
decision and remanded the matter for readjudication 
consistent with a joint motion for remand.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed PTSD stressors remain uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the veteran "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b).  Although the veteran has made statements 
implying that he engaged in combat the evidence does not 
support such a contention.

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.

Service records show that the veteran was a switchboard 
operator within a Signal Battalion.  

The veteran's stressor statement in February 2002 indicates 
several stressors.  These included: an apparent suicide 
attempt by someone he knew, but could not remember his name; 
viewing dead bodies along the highway to Chu Lai; and, the 
killing of a young girl by a tank.  The veteran indicated 
that he could not remember specific dates as the incidents 
took place over 32 years ago.

The Center for Research of Unit Records (CRUR), now known as 
the Joint Services Records Research Center (JSRRC) verified 
through the 37th Signal Battalion records that there were 32 
reports of incidents of enemy activity.  Four personnel were 
slightly wounded.  A sapper attack was engaged with a signal 
site.  The 23rd Infantry Division records showed 11 indirect 
fire attacks at Chu Lai.  Research of casualties could not be 
performed as the veteran did not provide their names.  

A VA examination dated September 2006 diagnosed the veteran 
with PTSD based on the stressors reported in February 2002.

In January 2008, the veteran submitted additional evidence 
which was accompanied by written waiver of RO initial 
consideration.  In this evidence the veteran indicated for 
the first time that he was involved in the sapper attack 
which was noted in the JSRRC report in detail.  The veteran 
noted how he was involved in the combat incident the night of 
the attack.

Although the veteran has identified his stressors noted above 
in February 2002, he has not described the events therein 
with sufficient detail that a verification search by the 
JSRRC could be conducted.  The JSRRC could not corroborate 
the veteran's specifically identified stressful events.  They 
requested that the veteran should provide more specific 
information concerning the incidents described in his 
February 2002 stressor statement.  His response theoretically 
could have provided the detail necessary to assist the JSRRC 
in verifying the alleged stressors.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has held 
that the factual data required by VA to provide a successful 
search, such as the names, dates, and places of the stressors 
are straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  As no verified stressors are of 
record, service connection for PTSD is not warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the appellant engaged in 
combat with the enemy while on active duty and there is no 
independent verification of his reported in-service 
stressors.  In addition, the Board notes that the veteran 
made no mention of the sapper attack until the JSRRC noted it 
in their report.  The veteran's subsequent account, in 
detail, submitted in January 2008 is highly suspect and of 
doubtful credibility.  Therefore, as the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for PTSD, the claim is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Ferguson v. Principi, 273 F.3d 1,072 (Fed. Cir. 2001) 
(the statute, 38 U.S.C.A. § 5107(b), only requires that the 
Board "consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).

Duties to assist and notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in January 2002 and February 2007 of the information 
and evidence needed to substantiate and complete a claim for 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided 
notice of how disability ratings and effective dates are 
assigned until February 2007.  The failure to provide this 
notice before the initial adjudication is harmless because 
the preponderance of the evidence is against the appellant's 
claim for service connection for PTSD, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical and personnel records, and 
attempting to verify the stressor incidents he described.  As 
noted above, the veteran, unfortunately, has been unable to 
supply the requested information to the RO regarding his 
claimed stressors.  He has made no requests for assistance in 
obtaining other records.  The veteran's service medical 
records and VA treatment records have been associated with 
the claims folder.  The veteran was also afforded a VA 
examination.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


